EXHIBIT 10.1

 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT (this “Agreement”) is dated as of May 17, 2018, by
and between Netlist Inc., a Delaware corporation (the “Company”), and Chun Ki
Hong and Won Kyung Cha Community Property Trust (the “Purchaser”).

 

RECITALS

 

A.                                    The Company and Purchaser are executing
and delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

 

B.                                    Purchaser, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
5,405,405 shares of common stock, par value $0.001 per share (the “Common
Stock”), of the Company (the “Shares”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1                               Definitions. In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“California Courts” means the state and federal courts sitting in the City of
Los Angeles, California.

 

“Closing” means the closing of the purchase by the Purchasers from the Company
and sale by the Company to the Purchasers of the Shares pursuant to this
Agreement on the Closing Date.

 

“Closing Date” means the second (2nd) Trading Day after the date on which the
last to be satisfied or waived of the conditions set forth in Sections 5.1 and
5.2 (other than those to be satisfied at the Closing, but subject to the
satisfaction or waiver of those conditions) shall have been satisfied or waived,
or such later date as the Company and Purchaser shall mutually agree.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

1

--------------------------------------------------------------------------------


 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Capital Market.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
listed on its Principal Trading Market, a day on which the Common Stock is
quoted and traded on a Trading Market other than the Principal Trading Market;
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i) or (ii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE-MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, or the OTC QB, OTC QX or “pink sheets” tier of
the OTC Market Group, Inc. (or any similar organization or agency succeeding to
its functions of reporting prices) on which the Common Stock is listed or quoted
for trading on the date in question.

 

“Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.

 

ARTICLE 2

 

PURCHASE AND SALE

 

2.1                               Closing.

 

(a)                                 Amount. Subject to the terms and conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
Purchaser, and Purchaser shall purchase from the Company, the Shares for a price
per Share of $0.148 (which is the closing sale price of the Company’s Common
Stock on the last trading day preceding the execution of this Agreement) for an
aggregate purchase price of $800,000 (the “Purchase Price”).

 

(b)                                 Closing. The Closing of the purchase and
sale of the Shares shall take place at the offices of Morrison & Foerster LLP,
12531 High Bluff Drive, Suite 100, San Diego, California on the Closing Date or
at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree.

 

(c)                                  Form of Payment. On the Closing Date,
(i) Purchaser shall wire (or shall have previously wired) the Purchase Price, in
United States dollars and in immediately available funds, to an account
designated by the Company, and (ii) the Company shall irrevocably instruct the
Transfer Agent, to deliver to Purchaser one or more stock certificates (the
“Stock Certificates”), free and clear of all restrictive and other legends
except as expressly provided in Section 4.1(b) hereof, evidencing the Shares.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the Company.
The Company hereby represents and warrants to the Purchaser, as of the date
hereof and the Closing Date (except for the representations and warranties that
speak as of a specific date, which shall be made as of such date), that, except
as disclosed in the SEC Reports and except for the transactions contemplated by
this Agreement which shall be deemed a part hereof and shall qualify any
representations made by the Company herein to the extent of the applicable
disclosure:

 

(a)                                 Organization and Qualification. The Company
is an entity duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, with the requisite corporate power and authority
to own or lease and use its properties and assets and to carry on its business
as currently conducted. The Company is not in violation of any of the provisions
of its certificate of incorporation or bylaws. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
individually or in the aggregate, reasonably be expected to have, or result in,
a material adverse effect.

 

(b)                                 Authorization; Enforcement; Validity. The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby
(including, but not limited to, the sale and delivery of the Shares) have been
duly authorized by all necessary corporate action on the part of the Company,
and no further corporate action is required by the Company, its Board of
Directors or its stockholders.  This Agreement has been duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will,
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application or insofar as indemnification and contribution provisions may be
limited by applicable law.  There are no shareholder agreements, voting
agreements, or other similar arrangements with respect to the Company’s capital
stock to which the Company is a party or, to the Company’s knowledge, between or
among any of the Company’s stockholders.

 

(c)                                  No Conflicts. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby (including, without limitation, the
issuance of the Shares) do not and will not (i) conflict with or violate any
provisions of the Company’s certificate of incorporation or bylaws or otherwise
result in a violation of the organizational documents of the Company,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien upon any of the properties or assets of the Company or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material contract or (iii) 
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and regulations
and the rules and regulations, assuming the correctness of the representations
and warranties made by the Purchaser in Sections 3.2(c) through (h) herein, of
any self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company is bound or
affected), except in the case of clause (ii) and clause (iii) such as would not
individually or in the aggregate, reasonably be expected to have, or result in,
a material adverse effect.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Filings, Consents and Approvals. The Company
is not required to obtain any consent, waiver, authorization or order of, give
any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of this
Agreement (including the issuance of the Shares), other than (i) filings
required by applicable state securities laws, (ii) the filing of a Notice of
Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iii) the filing of any requisite notices and/or
application(s) to Nasdaq for the issuance and sale of the Shares and the listing
of the Shares for trading or quotation, as the case may be, thereon in the time
and manner required thereby, (iv) those that have been made or obtained prior to
the date of this Agreement (collectively, the “Required Approvals”).

 

(e)                                  Issuance of the Shares. The Shares have
been duly authorized and, when issued and paid for in accordance with the terms
hereof, will be duly and validly issued, fully paid and nonassessable and free
and clear of all liens suffered or permitted by the Company, other than
restrictions on transfer provided for herein or imposed by applicable securities
laws, and shall not be subject to preemptive or similar rights. Assuming the
accuracy of the representations and warranties of the Purchaser in Sections
3.2(c) through (h) herein, the Shares will be issued in compliance with all
applicable federal and state securities laws.

 

(f)                                   Capitalization. The number of shares and
type of all authorized, issued and outstanding capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) has been
set forth in the SEC Reports and, as of the date of this Agreement, has changed
since the date set forth in the most recently filed of the SEC Reports only to
reflect stock option exercises and issuances under the Company’s at-the-market
sales program. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase any capital
stock of the Company.

 

(g)                                 SEC Reports. The Company has filed or
furnished all reports, schedules, forms, statements and other documents required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve (12) months preceding and including the date
hereof (or such shorter period as the Company was required by law or regulation
to file or furnish such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports” and together with this
Agreement and certain disclosure materials prepared for the purpose of the
transactions contemplated hereby and provided to Purchaser prior to the date
hereof, the “Disclosure Materials”), on a timely basis or has received a valid
extension of such time of filing or furnishing and has filed or furnished any
such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable.

 

(h)                                 Private Placement. Assuming the accuracy of
the Purchasers’ representations and warranties set forth in Sections
3.2(c) though (h) herein, no registration under the Securities Act is required
for the offer and sale of the Shares by the Company to Purchaser hereunder.

 

4

--------------------------------------------------------------------------------


 

(i)                                    No Directed Selling Efforts or General
Solicitation. Neither the Company nor any Person acting on its behalf has
conducted any “general solicitation” or “general advertising” (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Shares.

 

(j)                                    No Integrated Offering. Assuming the
accuracy of the Purchaser’s representations and warranties set forth in Sections
3.2(c) through (h) herein, neither the Company nor any person acting on its
behalf has, directly or indirectly, at any time within the past six (6) months,
made any offers or sales of any Company security or solicited any offers to buy
any security under circumstances that would (i) eliminate the availability of
the exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Shares as contemplated
hereby or (ii) cause the offering of the Shares pursuant hereto to be integrated
with prior offerings by the Company for purposes of any applicable law,
regulation or shareholder approval provisions, including, without limitation,
under the rules and regulations of Nasdaq.

 

(k)                                 Application of Takeover Protections; Rights
Agreements. The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable now and in the future any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s organizational documents or the laws of the State of
Delaware (including but not limited to Section 203 of the Delaware General
Corporate Law) that is or could reasonably be expected to become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights hereunder, including, without limitation,
the Company’s issuance of the Shares and the Purchaser’s ownership of the
Shares.

 

(l)                                    Acknowledgment Regarding the Purchaser’s
Purchase of Shares. The Company acknowledges and agrees that the Purchaser is
acting solely in the capacity of an arm’s length purchaser with respect to the
transactions contemplated thereby.

 

3.2                               Representations and Warranties of the
Purchaser. Purchaser hereby represents and warrants as of the date hereof and as
of the Closing Date to the Company as follows:

 

(a)                                 Organization; Authority. Purchaser is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with the corporate, partnership, limited
liability company or other similar power and authority, or is a natural person
with the legal capacity, in each case requisite to enter into and to consummate
the transactions contemplated hereby and otherwise to carry out its obligations
hereunder. The execution, delivery and performance by Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or other applicable
like action on the part of Purchaser. This Agreement has been duly executed by
Purchaser, and when delivered by Purchaser in accordance with the terms hereof,
will constitute the valid and legally binding obligation of Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.

 

(b)                                 No Conflicts. The execution, delivery and
performance by Purchaser of this Agreement and the consummation by Purchaser of
the transactions contemplated hereby will not (i) result in a violation of the
organizational documents of Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Purchaser is a party or (iii) result in a violation of any law, rule,
regulation, order, judgment or

 

5

--------------------------------------------------------------------------------


 

decree (including federal and state securities laws) applicable to Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of Purchaser to perform its obligations hereunder.

 

(c)                                  Investment Intent. Purchaser understands
that the Shares are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Shares as principal for its own account and not with a view to, or for
distributing or reselling such Shares or any part thereof in violation of the
Securities Act or any applicable state securities laws. Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any person to distribute or effect any distribution of any of the Shares
(or any securities which are derivatives thereof) to or through any person or
entity; such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.

 

(d)                                 Purchaser Status. At the time Purchaser was
offered the Shares, it was, and at the date hereof it is, an “accredited
investor” as defined in Rule 501(a) under the Securities Act.

 

(e)                                  General Solicitation. Purchaser is not
purchasing the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

 

(f)                                   Experience of Purchaser. Purchaser, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Shares, and
has so evaluated the merits and risks of such investment. Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.

 

(g)                                 Access to Information. Purchaser
acknowledges that it has had the opportunity to review the Disclosure Materials
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and its respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed decision with respect to its
acquisition of the Shares.

 

(h)                                 Brokers and Finders. No Person will have, as
a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of Purchaser.

 

(i)                                    Independent Investment Decision.
Purchaser has independently evaluated the merits of its decision to purchase
Shares pursuant hereto. Purchaser understands that nothing in this Agreement or
any other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Shares constitutes legal, tax or investment
advice. Purchaser has consulted such legal, tax and investment advisors as it,
in its sole discretion, has deemed necessary or appropriate in connection with
its purchase of the Securities.

 

6

--------------------------------------------------------------------------------


 

(j)                                    Reliance on Exemptions. Purchaser
understands that the Shares are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of Purchaser to acquire the Shares.

 

(k)                                 No Governmental Review. Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Shares or the fairness or suitability of the investment in
the Shares nor have such authorities passed upon or endorsed the merits of the
offering of the Shares.

 

(l)                                    Residency. Purchaser’s principal
executive offices are in the jurisdiction set forth immediately below such
Purchaser’s name on the applicable signature page attached hereto.

 

3.3                               No Other Representations. The Company and
Purchaser acknowledge and agree that no party to this Agreement has made or
makes any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Article III.

 

ARTICLE 4

 

OTHER AGREEMENTS OF THE PARTIES

 

4.1                               Transfer Restrictions.

 

(a)                                 Compliance with Laws. Notwithstanding any
other provision hereof, Purchaser covenants that the Shares may be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of the Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company,
(iii) to an Affiliate of a Purchaser, (iv) pursuant to Rule 144 (provided that
Purchaser provides the Company with reasonable assurances (in the form of seller
and broker representation letters) that the securities may be sold pursuant to
such rule) or Rule 144A, (v) pursuant to Rule 144 without the requirement that
the Company be in compliance with the current public information requirements of
Rule 144 and without other restriction following the applicable holding period
or (vi) in connection with a bona fide pledge, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement.

 

(b)                                 Legends. Certificates evidencing the Shares
shall bear any legend as required by the “Blue Sky” laws of any state and a
restrictive legend in substantially the following form until such time as they
are not required under Section 4.1(c) (and a stock transfer order may be placed
against transfer of the certificates for the Shares):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED

 

7

--------------------------------------------------------------------------------


 

IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

(c)                                  Removal of Legends. Subject to the
Company’s right to request an opinion of counsel as set forth in Section 4.1(a),
the legend set forth in Section 4.1(b) above shall be removable and the Company
shall issue or cause to be issued a certificate without such legend or any other
legend to the holder of the applicable Shares or issue or cause to be issued to
such holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”) as provided in this Section 4.1(c), if (i) such
Securities are sold pursuant to an effective registration statement (and while
such registration statement is effective), (ii) such Shares are sold or
transferred in compliance with Rule 144, including without limitation in
compliance with the current public information requirements of Rule 144 if
applicable to the Company at the time of such sale or transfer, and the holder
and its broker have delivered customary documents reasonably requested by the
Transfer Agent and/or counsel to the Company in connection with such sale or
transfer, or (iii) such Shares are eligible for sale under Rule 144 without the
requirement that the Company be in compliance with the current public
information requirements of Rule 144 and without other restriction and counsel
to the Company has provided written confirmation of such eligibility to the
Transfer Agent (and the Company shall so direct its counsel to provide such
confirmation). Any fees (with respect to the Transfer Agent, counsel to the
Company or otherwise) associated with the removal of such legend shall be borne
by the Company.

 

(d)                                 Acknowledgement. Purchaser hereunder
acknowledges its primary responsibilities under the Securities Act and
accordingly will not sell or otherwise transfer the Shares or any interest
therein without complying with the requirements of the Securities Act.

 

4.2                               Form D and Blue Sky. The Company agrees to
timely file a Form D with respect to the Securities as required under
Regulation D.

 

ARTICLE 5

 

CONDITIONS PRECEDENT TO CLOSING

 

5.1                               Conditions Precedent to the Obligations of
Purchaser to Purchase Shares at the Closing. The obligation of Purchaser to
acquire Shares at the Closing is subject to the fulfillment to Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by Purchaser:

 

(a)                                 Representations and Warranties. The
representations and warranties of the Company contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a different specified date.

 

(b)                                 Performance. The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by it at or prior to the Closing.

 

8

--------------------------------------------------------------------------------


 

5.2                               Conditions Precedent to the Obligations of the
Company to sell Shares at the Closing. The Company’s obligation to sell and
issue the Shares to Purchaser at the Closing is subject to the fulfillment to
the satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a)                                 Representations and Warranties. The
representations and warranties made by such Purchaser in Section 3.2 hereof
shall be true and correct in all material respects as of the date when made, and
as of the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a different specified date.

 

(b)                                 Performance. Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required hereby to be performed, satisfied or complied with by
Purchaser at or prior to the Closing Date.

 

ARTICLE 6

 

MISCELLANEOUS

 

6.1                               Fees and Expenses. Except as expressly set
forth herein to the contrary, the Company and Purchaser shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Shares
to Purchaser.

 

6.2                               Entire Agreement. This Agreement, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter thereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules. At or after the Closing, and
without further consideration, the Company and the Purchaser will execute and
deliver to the other such further documents as may be reasonably requested in
order to give practical effect to the intention of the parties hereunder.

 

6.3                               Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section prior
to 5:00 p.m., New York City time, on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows (or such other address as may be designated in writing hereafter, in
the manner set forth in this Section 6.3, by the applicable Person):

 

If to the Company:

Netlist, Inc.

 

175 Technology, Suite 150

 

Irvine, CA 92618

 

Telephone No.:

949-435-0025

 

Facsimile No.:

949-435-0031

 

Attention:    Chief Financial Officer

 

9

--------------------------------------------------------------------------------


 

With a copy to:

Morrison & Foerster LLP

 

12531 High Bluff Drive, Suite 100

 

San Diego, California 92130

 

Telephone No.:

(858) 720-5100

 

Facsimile No.:

(858) 523-5941

 

Attention:    Scott M. Stanton

 

 

If to Purchaser:

To the address set forth under such Purchaser’s name on its signature
page hereof

 

6.4                               Amendments; Waivers; No Additional
Consideration. No provision of this Agreement may be waived or amended except in
a written instrument signed by the Company and Purchaser. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

6.5                               Construction. The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party. This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

6.6                               Successors and Assigns. The provisions of this
Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns.

 

6.7                               No Third-Party Beneficiaries. Except as
otherwise set forth in this Agreement, this Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

6.8                               Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Delaware, without regard to the principles of conflicts of law
thereof. Each party agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement shall
be commenced exclusively in the California Courts. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the California Courts for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such California Court, or that
such proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10

--------------------------------------------------------------------------------


 

6.9                               Survival. The representations and warranties
and all agreements and covenants of any party contained herein shall survive for
the applicable statute of limitations.

 

6.10                        Execution. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

6.11                        Severability. If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor
and achieves that same or substantially the same effect or result, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12                        Waiver of Conflicts. Purchaser acknowledges that:
(a) it has read this Agreement; (b) it has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of its own choice
or has voluntarily declined to seek such counsel; and (c) it understands the
terms and consequences of this Agreement and is fully aware of the legal and
binding effect of this Agreement. Purchaser understands that the Company has
been represented in the preparation, negotiation and execution of this Agreement
by Morrison & Foerster LLP, and that Morrison & Foerster LLP has not represented
any Purchaser or any stockholder, director or employee of the Company in the
preparation, negotiation and execution of this Agreement. The Company and
Purchaser hereby acknowledge that they have has had an opportunity to ask for
and have obtained information relevant to such representation, including
disclosure of the reasonably foreseeable adverse consequences of such
representation, and hereby waives any conflict arising out of such
representation with respect to the matters contemplated by this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Share Purchase Agreement to
be duly executed by its authorized signatory as of the date first indicated
above.

 

 

NETLIST INC.

 

 

 

 

 

By:

/s/Gail Sasaki

 

Name:

Gail Sasaki

 

Title:

Chief Financial Officer

 

 

 

 

 

PURCHASER

 

 

 

Chun Ki Hong and Won Kyung Cha Community Property Trust

 

 

 

 

 

By:

/s/Chun K. Hong

 

Name:

Chun K. Hong

 

Title:

Trustee

 

--------------------------------------------------------------------------------